The appeal brings for review a decree validating a refunding bond to be issued by the City of St. Augustine, Florida, in the sum of $3,121,000.00 in series B, C, D, and E, and delinquent tax notes in the amount of $255,000.00, the latter in lieu of obligation for interest now outstanding. *Page 462 
The appellant has presented twelve (12) questions for our consideration. We have considered each of the questions presented and the transcript of the record in the light of such question.
Every question presented by the appellants has been considered, discussed and decided contrary to the contentions of the appellant in cases heretofore presented to and determined by this Court. The enunciations of the Court in such cases have been cited and copiously quoted from in the appellee's brief. We apprehend that it can serve no useful purpose for us now to reiterate and reaffirm the statements of law applicable to this case which have been definitely and clearly established by our opinions and judgments in former cases. It is, therefore, sufficient to say that an examination of the entire record discloses no reversible error and the decree appealed from should be and is now affirmed.
So ordered.
ELLIS, C.J., and WHITFIELD, BROWN and CHAPMAN, J.J., concur.